United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 3, 2021                   Decided April 16, 2021

                         No. 20-7004

                       STANLEY WEBB,
                         APPELLANT

                              v.

    UNITED STATES VETERANS INITIATIVE (US VETS) AND
               COMMUNITY PARTNERSHIP,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:18-cv-02931)


    Mollie Fiero, Student Counsel, argued the cause as amicus
curiae in support of appellant. With her on the briefs were
Thomas Burch and Anne Howard, both appointed by the court,
and Jason Sigalos, Student Counsel.

    Stanley Webb, pro se, filed the briefs for appellant.

    Laura N. Steel argued the cause and filed the brief for
appellees.

   Before: TATEL and PILLARD, Circuit Judges, and
SENTELLE, Senior Circuit Judge.
                               2
    Opinion for the Court filed by Circuit Judge TATEL.

     TATEL, Circuit Judge: Pro se plaintiff Stanley Webb
alleges that U.S. Veterans Initiative (“U.S. Vets”), a nonprofit
veterans’ services provider, discriminated against him because
of his sex when it refused to offer him a one-bedroom
apartment while offering one to a less-qualified female
applicant. The district court dismissed the complaint,
concluding that Webb could not sue under the Fair Housing
Act because he had paid no rent. The Fair Housing Act,
however, prohibits making a dwelling “unavailable” based on
sex regardless of whether the injured party paid rent.
Accordingly, we reverse.

                               I.
     In 2010, Stanley Webb, a disabled veteran, was referred to
U.S. Vets for housing assistance. At the time of the referral,
U.S. Vets administered two housing programs: the Supportive
Housing Program, which allowed participants to live with a
roommate in multiple-occupancy units, and Shelter Plus Care,
which allowed chronically homeless veterans with disabilities
to live in one-bedroom units without roommates or two-
bedroom units with a roommate. Webb alleges that he qualified
for a one-bedroom unit through Shelter Plus Care. Compl. ¶ 13.
When he arrived, however, U.S. Vets allegedly told him that
because no one-bedroom unit was available, it needed to place
him temporarily in a multiple-occupancy unit through its
Supportive Housing Program. Id. ¶¶ 2, 4, 6.

    A few months after Webb moved in, U.S. Vets placed a
female applicant in its Shelter Plus Care program even though
she had indicated on her application that she was not
chronically homeless. Id. ¶¶ 6–7; Compl. Ex. 2, Joint Appendix
(J.A.) 11. Webb alleges that U.S. Vets told him that she was
                                3
“given preferential treatment because she is a female.” Compl.
¶ 7.

     Webb filed a complaint with the Department of Housing
and Urban Development (HUD), claiming that U.S. Vets
discriminated against him because of his sex in violation of the
Fair Housing Act. HUD referred the complaint to the D.C.
Office of Human Rights, which in turn found no probable cause
to believe that U.S. Vets had discriminated against Webb. See
Letter of Determination, D.C. Office of Human Rights 2 (Feb.
12, 2018), J.A. 75.

     Proceeding pro se, Webb then filed this suit in the district
court, alleging that U.S. Vets violated the Fair Housing Act. A
month later, Webb filed an amended complaint, explaining that
the original complaint omitted his mailing address, “correct
jurisdiction information and other important facts.” Request to
Submit Updated Complaint 2 (Jan. 30, 2019), J.A. 27. Of
relevance to one of the issues before us, the amended complaint
did not reiterate the factual allegations contained in the original
complaint.

     The district court granted U.S. Vets’ motion to dismiss
under Federal Rule of Civil Procedure 12(b)(1), concluding
that because Webb had paid no rent, he had “no legally
protected interest” under the Fair Housing Act. Webb v. United
States Veterans Initiative, No. CV 18-2931, 2019 WL
6877835, at *5 (D.D.C. Dec. 17, 2019) (internal quotation
marks omitted). Alternatively, the court granted U.S. Vets’
motion to dismiss under Federal Rule of Civil Procedure
12(b)(6). Id. at *5 n.6. Webb appeals, and our review is de
novo. See Barr v. Clinton, 370 F.3d 1196, 1201 (D.C. Cir.
2004) (reviewing dismissal under Rules 12(b)(1) and 12(b)(6)
de novo). We appointed counsel to appear as amicus curiae in
support of Webb and appreciate the outstanding efforts by
                                 4
appointed counsel and the student attorney who argued the
case.

                                II.
     Under the Fair Housing Act, it is unlawful to “refuse to sell
or rent after the making of a bona fide offer, . . . or otherwise
make unavailable or deny, a dwelling to any person because of
race, color, religion, sex, familial status, or national origin.” 42
U.S.C. § 3604(a) (emphasis added). “[A]ny person who . . .
claims to have been injured by” conduct prohibited by section
3604, id. §§ 3602(f), 3602(i), is an “aggrieved person” who
“may commence a civil action,” id. § 3613(a)(1)(A).

     Echoing the district court and emphasizing the phrase “sell
or rent,” U.S. Vets argues that Webb is not an aggrieved person
under the Fair Housing Act because he paid no rent. U.S. Vets
might have had a good case if the statute did not contain the
phrase “otherwise make unavailable,” but that language,
following the phrase “to sell or rent,” clearly demonstrates that
the section encompasses conduct beyond simply refusing to
sell or rent. See id. § 3604(a). Our court so held in 2922
Sherman Avenue Tenants’ Ass’n v. District of Columbia, 444
F.3d 673 (D.C. Cir. 2006), explaining that the District of
Columbia government made housing “unavailable” under
section 3604(a) by advising tenants to “‘seek alternative
housing accommodations,’” id. at 685, even though it had not
“refuse[d] to sell or rent,” 42 U.S.C. § 3604(a).

     Here, Webb alleges that U.S. Vets rejected his application
for a single-occupancy unit even though he was qualified,
while offering one to a less-qualified female applicant, i.e., that
U.S. Vets made housing “unavailable” to him because of his
sex. Because Webb claims to have been injured by that
conduct, he qualifies as an aggrieved person who may bring
suit under the Act, whether he paid rent or not. See Bank of
                                5
America Corp. v. City of Miami, 137 S. Ct. 1296, 1303 (2017)
(explaining that under the Fair Housing Act, the Court has
allowed suits by plaintiffs who were plainly not buyers or
renters, such as “a village alleging that it lost tax revenue” and
“a nonprofit organization that spent money to combat housing
discrimination”).

     In the alternative, the district court granted U.S. Vets’ Rule
12(b)(6) motion because Webb “has not alleged an actual
injury.” Webb, 2019 WL 6877835, at *5 n.6. Defending that
ruling, U.S. Vets makes three arguments, all unpersuasive.

     First, U.S. Vets argues that Webb’s amended complaint
fails to repeat the allegations contained in his original
complaint. Although it is generally true that “an amended
complaint supersedes an original complaint,” In re Atlas Van
Lines, Inc., 209 F.3d 1064, 1067 (8th Cir. 2000), our court
holds pro se pleadings to “less stringent standards than formal
pleadings drafted by lawyers,” so long as they contain “factual
matter” that allows us to “infer more than the mere possibility
of misconduct,” Atherton v. District of Columbia Office of the
Mayor, 567 F.3d 672, 681–82 (D.C. Cir. 2009) (internal
quotation marks and citation omitted). Courts must consider a
pro se plaintiff’s complaint “in light of all filings” before
dismissing for failing to state a claim. Brown v. Whole Foods
Market Group, Inc., 789 F.3d 146, 152 (D.C. Cir. 2015) (per
curiam); see also Greenhill v. Spellings, 482 F.3d 569, 572
(D.C. Cir. 2007) (considering “supplemental material filed by
a pro se litigant in order to clarify the precise claims being
urged”).

     Although Webb’s amended complaint did not restate the
factual allegations from the original complaint, the amended
complaint refers to his “[HUD] . . . complaint of housing
discrimination,” which laid out the allegations underlying his
                               6
sex discrimination claim. Am. Compl. 2. Moreover, U.S. Vets
responded to the allegations contained in the original complaint
in its motion to dismiss, and Webb’s responsive filings also
discussed those allegations. See Mem. in Supp. of Mot. to
Dismiss at 20–22, J.A. 57–59; Opp’n to Mot. to Dismiss at 11,
J.A. 126; Resp. in Opp’n to Mot. for Summ. J. at 10, 15–17,
J.A. 143, 148–50; Reply Mem. in Supp. of Mot. to Dismiss at
7–8, J.A. 101–02. In other words, Webb’s filings following his
“amended” complaint reflect his intent to supplement, rather
than replace, his claims in the original complaint. Considering
all of this pro se plaintiff’s filings together, we find that his
allegations of sex discrimination—that U.S. Vets refused to
offer him a one-bedroom unit because of his sex while offering
one to a less-qualified female applicant—clear the motion to
dismiss bar.

    Second, U.S. Vets argues that even if Webb’s factual
allegations were adequate, his discrimination claim fails as a
matter of law because he was never “deprived of a place to
live.” Appellee’s Br. 30; see also Webb, 2019 WL 6877835, at
*5 n.6 (concluding that Webb suffered no actual injury because
“U.S. Vets has never deprived him of a rent-free apartment”).
Section 3604, however, contains no textual limitation making
an otherwise discriminatory housing practice lawful simply
because the aggrieved person is not yet homeless. Rather,
alleging that someone made “a dwelling”—whether or not the
plaintiff’s current dwelling—unavailable based on a protected
characteristic is sufficient. 42 U.S.C. § 3604(a) (emphasis
added). Put differently, nothing in the statute required Webb to
be kicked out of his multiple-occupancy unit to sue U.S. Vets
for refusing to offer him a one-bedroom unit on the basis of his
sex.

    Finally, U.S. Vets argues that the Fair Housing Act does
not extend to Webb’s “post-acquisition grievances” that arose
                                7
after he acquired housing from U.S. Vets. Appellee’s Br. 34.
But Webb’s discrimination claim arose at the very outset: he
asked for a single-occupancy unit and was told by U.S. Vets
that one was unavailable, and yet, he alleges, U.S. Vets placed
a less-qualified female applicant in a single-occupancy unit.
There is nothing “post”-acquisition about this claim.

    U.S. Vets’ argument would fail even were we to construe
Webb’s request for a one-bedroom unit as a transfer request
after acquiring his multiple-occupancy unit. As our sister
circuits have held, nothing in section 3604 limits its scope to
discriminatory conduct occurring before or at the time of
signing a lease. See, e.g., Georgia State Conference of the
NAACP v. City of LaGrange, 940 F.3d 627, 632 (11th Cir.
2019) (“The statute does not contain any language limiting its
application to discriminatory conduct that occurs prior to or at
the moment of the sale or rental.”); The Committee Concerning
Community Improvement v. City of Modesto, 583 F.3d 690,
713 (9th Cir. 2009) (“[W]e conclude that the [Fair Housing
Act] reaches post-acquisition discrimination.”). U.S. Vets cites
Clifton Terrace Associates v. United Technologies Corp., 929
F.2d 714 (D.C. Cir. 1991), but that case has nothing to do with
the timing of alleged discriminatory conduct; it held only that
property owners could not sue private building services
providers under section 3604(b). Id. at 720.

                               III.
    For the foregoing reasons, we reverse the district court’s
judgment dismissing Webb’s complaint and remand for further
proceedings consistent with this opinion. In doing so, we
express no view on the merits of Webb’s Fair Housing Act
claim or any claims over which the district court declined to
exercise jurisdiction. We also remind the parties that the district
                            8
court has broad discretion to limit the scope of discovery
pursuant to Federal Rule of Civil Procedure 26(b).

                                               So ordered.